191 F.2d 340
BETHLEHEM STEEL COMPANY and Bethlehem Sparrows Point Shipyard, Inc., petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 10689.
United States Court of Appeals District of Columbia Circuit.
Argued March 9, 1951.
Decided June 7, 1951.

On Petition to Review and Set Aside And on Request for Enforcement of an Order of the National Labor Relations Board.
Chester A. McLain, of the Bar of the Appellate Division of the Supreme Court of New York, pro hac vice, New York City, by special leave of Court, with whom Albert R. Connelly, New York City, was on the brief, for petitioners. E. Fontaine Broun, Washington, D. C., also entered an appearance for petitioners.
Marcel Mallet-Prevost and Bernard Dunau, Attorneys, National Labor Relations Board, Washington, D. C., with whom A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D. C., was on the brief, for respondent.
Before CLARK, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
The order of the National Labor Relations Board is set aside and, as a consequence, the Board's request for enforcement thereof is denied. National Labor Relations Board v. Highland Park Mfg. Co., 341 U.S. 322, 71 S. Ct. 758. To the extent that our decision in West Texas Utilities Co. v. National Labor Relations Board, 1950, 87 U.S.App.D.C. 179, 184 F.2d 233, certiorari denied 341 U.S. 939, 71 S. Ct. 999, runs counter to the decision of the Supreme Court in Highland Park, we consider it overruled. The alternative ground for decision, which existed in West Texas, is not present here.


2
Enforcement denied.